UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended: to Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 68-0454068 (State of Incorporation) (I.R.S. Employer Identification No.) 202 West Napa Street Sonoma, California (Address of principal executive offices) (Zip Code) (707) 935-3200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Nox The number of shares outstanding of the registrant's Common Stock, no par value, as of April 30, 2010 was 2,326,803. INDEX Part IFinancial Information Page Number Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at March 31, 2010, December 31, 2009 and March 31, 2009 3 Consolidated Statements of Operations for thethree months ended March 31, 2010 and 2009 4 Consolidated Statements of Changes in Shareholders’ Equity for thethree months ended March 31, 2010, and the years ended December 31, 2009 and 2008 5 Consolidated Statements of Cash Flows for thethree months ended March 31, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Average Balances/Yields and Rates Paid for thethree months ended March 31, 2010 and 2009 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 31 Part IIOther Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Certifications 37 2 Part I Item 1. FINANCIAL STATEMENTS SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, March 31, ASSETS Cash and due from banks $ $ $ Interest-bearing due from banks Total cash and cash equivalents Investment securities available-for-sale at fair value Investment securities held-to-maturity (fair value of $12,790,905, $13,285,165 and $14,150,697 respectively) Loans and lease financing receivables, net Premises and equipment, net Accrued interest receivable Other real estate owned Cash surrender value of life insurance Other assets Total assets $ $ $ LIABILITIES Noninterest-bearing demand deposits $ $ $ Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Total deposits Other borrowings Accrued interest payable and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; $1,000 per share liquidation preference; 2,000,000 shares authorized; 8,653 Series A and 433 Series B at March 31, 2010, December 31, 2009 and March 31, 2009 issued and outstanding Common stock, no par value; 10,000,000 shares authorized; 2,326,803 shares at March 31, 2010, 2,326,803 shares at December 31, 2009 and 2,313,831 shares at March 31, 2009 issued and outstanding Additional paid-in-capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these financial statements. 3 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2010 and 2009 INTEREST INCOME Loans and leases $ $ Taxable securities Tax-exempt securities Federal funds sold and other Dividends 33 52 Total interest income INTEREST EXPENSE Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan and lease losses NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Premises and equipment Other Total non-interest expense Income (loss) before provision for income taxes ) Provision for income taxes 0 NET INCOME (LOSS) $ ) $ Preferred stock dividends and amortization/accretion of preferred stock premium/discount ) ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ EARNINGS (LOSS) PER SHARE AVAILABLE TO COMMON SHAREHOLDERS Basic $ ) $ Diluted $ ) $ Dividends declared per common share $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 4 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Comprehensive Preferred Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Income Stock Shares Amount Capital Deficit) Loss Total BALANCE AT JANUARY 1, 2008 $ (34,999) Redemption and retirementof stock Stock options exercised and related tax benefits Cash dividend of $.60 per share Stock options vested Restricted stock vested and related tax benefits Net income for the year Other comprehensive income, net of tax: Unrealized holding gains on securities available- for-sale arising during the year, net of taxes of $35,994 Other comprehensive loss, net of taxes Total comprehensive income BALANCE ATDECEMBER 31, 2008 Issuance of preferred stock Dividends on preferred stock Amortization/Accretion of preferred stock, net Stock options exercised and related tax benefits Cash dividend of $.30 per share Stock options vested Restricted stock vested and related tax benefit Net loss for the year Other comprehensiveloss, net of tax: Unrealized holding losses on securities available- for-sale arising during the year, net of taxes of $87,057 Other comprehensiveloss, net of taxes Total comprehensive income $ (20,067,951) 5 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Continued) (Unaudited) Comprehensive Preferred Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Income Stock Shares Amount Capital Deficit) Loss Total BALANCE AT DECEMBER 31, 2009 $ 2,630,473 $ (108,011) Dividends on preferred stock Amortization/ Accretion of preferred stock,net Stock options vested Restricted stock vested Net loss for the period $ (2,952,588) Other comprehensive income, net of tax: Unrealized holding gain on securities available- for-sale arising during the year, net of taxes of $40,515 Other comprehensive income, net of taxes Total comprehensive loss $ (2,894,657) BALANCE AT MARCH 31, 2010 $ 2,677,838 The accompanying notes are an integral part of these financial statements. 6 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2010 and 2009 OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Provision for loan and lease losses Depreciation Amortization and other Stock-based compensation expense Provision for foreclosed real estate Net change in interest receivable ) ) Net change in cash surrender value of life insurance ) ) Net change in other assets ) Net change in interest payable and other liabilities ) ) NET CASH (USED IN)PROVIDED BY OPERATING ACTIVITIES ) INVESTING ACTIVITIES Proceeds from maturing securities held-to-maturity 0 Net change in loans and leases ) Purchases of premises and equipment ( 23,529
